Citation Nr: 0402633	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for residuals of nasal 
injuries, including a deviated nasal septum and nasal 
blockage.  

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to January 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  In June 
2003, the veteran appeared for a personal hearing before a 
decision review officer (DRO) at the RO.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a deviated septum or nasal blockage as a residual of 
injuries in service.

2.  There is no competent evidence that the veteran's 
rhinitis is related to service or to injuries or acute 
episodes of nasal/sinus problems therein.


CONCLUSIONS OF LAW

1.  Service connection for residuals of nasal injury, 
including deviated nasal septum and nasal blockage, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  Service connection for rhinitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.380 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in VA law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
claims were considered on the merits, and well-groundedness 
is not an issue.  In the August 2002 decision, in a December 
2002 statement of the case (SOC), and in a supplemental 
statement of the case (SSOC) issued in September 2003, the 
veteran was notified of the evidence necessary to 
substantiate his claims, and of what was of record.  By 
correspondence in January 2002, he was notified of the VCAA 
and how it applied to his claims.  The December 2002 SOC 
clearly cited the changes in the law brought about by the 
VCAA and implementing regulations; it explained that VA would 
make reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice preceded the decision on appeal, and 
although it asked the veteran to respond with any new 
evidence in support of his claims within 30 days, he was 
further notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
(a period of about 2 years) has been accepted for the record 
and considered.  Under the Veterans Benefits Act of 2003, 
Pub. L. 108-183, § 701, 117 Stat. 2651,_(Dec. 16, 2003)(to be 
codified at 38 U.S.C. §_), the Board may proceed with 
consideration of the appeal. 

Additional evidence was identified and received by a DRO at 
the June 2003 hearing.  A de novo review of the evidence by 
the DRO was performed (see September 2003 SSOC).  The veteran 
reported that he received medical treatment through Kaiser 
Permanente in the 1970s.  The RO attempted to obtain such 
records via written request, but was informed by Kaiser 
Permanente in July 2003 that "[t]he [veteran's] medical 
records were destroyed in accordance to Kaiser Permanente's 
destruction."  (The Board notes that at the June 2003 
hearing, the veteran stated "I do not think there is 
anything conclusive in the records from the 1970s.")  There 
is no indication that there is any relevant evidence 
outstanding.  Development appears complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the veteran for the Board to do so.  
See Bernard v. Brown, 4 Vet. App. 384 (1994); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan 13, 2004).  Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Background

Essentially, the veteran contends that service connection is 
warranted for residuals of nasal injuries including a 
deviated septum and nasal blockage, and for rhinitis, because 
such disabilities are due to problems he had and injuries he 
sustained in service.  Specifically, he reports that he 
incurred two injuries to his nose in service, the first when 
a superior was drunk and punched him in the face.  The second 
injury allegedly occurred when he thought he heard incoming 
artillery fire while he was sleeping, and his reaction caused 
him to fall out of his cot and into a fox hole, where he 
struck his face on his helmet.

Service medical records include an April 1965 clinic record 
showing that the veteran had symptoms of an upper respiratory 
infection.  He was treated with medication and returned to 
duty.  A June 1965 clinic report shows that he had a "sinus 
problem."  Medication was prescribed and he again returned 
to duty.  In a January 1966 report of medical history, the 
veteran stated that his health was excellent, and he answered 
"no" when asked if he ever experienced nose trouble, 
sinusitis, hay fever, or a history of a head injury.  The 
corresponding report of medical examination on separation 
from service is negative for any nasal disability or 
rhinitis.  Clinical evaluation of the nose was normal.  

Postservice medical evidence includes VA outpatient records 
dated through May 2003.  A February 1993 maxillofacial 
computerized tomography scan was normal.  A June 1993 clinic 
record shows a diagnosis of allergic rhinitis.  A January 
1994 outpatient record shows that the veteran complained of 
sinus problems related to sinus cavity infection that 
manifested in December 1993.  Clinical evaluations at that 
time reveal that he complained of facial, jaw, and tooth 
pain, for which prescription medication was issued.  A March 
1994 record of a phone call from the veteran to a VA 
registered nurse indicates that he stated he "may need 
surgery for [a] deviated septum."  A VA clinic record dated 
in March 2001 shows that the veteran's past and current 
medical history includes diagnoses of atypical trigeminal 
neuralgia and allergic rhinitis, and contains a notation that 
the veteran was working in a setting with toxic fumes.  

At the June 2003 hearing, the veteran testified that he 
suffered from recurring nasal problems "throughout the 
1980s, and sometimes the 90s, and then, most recently, [in] 
May 2003."  He recalled that on his separation from service 
he was "coerced into silence" by service personnel who told 
him he "would be held over for months and be assigned to KP 
duty" if he complained of any illnesses or injuries during 
the January 1966 separation examination.  As he was less than 
10 days removed from his last experience in combat, he "kept 
[his] mouth shut" because "I wanted my freedom."  He 
recounted two injuries he sustained in service, the first 
when a superior was drunk and punched him in the face during 
a celebration at the conclusion of boot camp.  He stated that 
his lips were cut and his nose was "smashed," and he 
received stitches in his mouth for those wounds.  He stated 
that the medic who stitched his wounds, and the person who 
removed them, did not document either event.  A second injury 
occurred when he thought he heard incoming artillery while 
sleeping, which caused him to fall out of his cot into a fox 
hole below, where he struck his face on his helmet.  He 
opined that the reason there is no medical record of that 
injury is due to the chaos of the battlefield.  He stated 
that "the bad luck of a war zone and being attacked by a 
superior" are why "there's probably no records made of 
this."  Regarding postservice treatment for any nasal 
problem, the veteran reported that he may have been treated 
at Kaiser Permanente "during the '70s," but that all he 
could specifically recall from that period was that he sought 
medical care because he was "extremely nervous."  He 
recalled that sinusitis and rhinitis were diagnosed in the 
1980s.  He worked as a tree trimmer in the mid-1980s, when he 
discovered he was allergic to grasses.  He discussed three 
automobile accidents he was involved in since service.  He 
denied sustaining any nose injury in those accidents.  He 
initiate lawsuits related to those accidents, however, and in 
one case an insurance company tried to blame his nasal 
problems on the injuries he sustained in service.  He 
furnished a transcripts of his own deposition in that 
lawsuit, and of a deposition by a physician who treated him 
for injuries sustained in the accident.  Neither transcript 
contains discussion of the veteran's service or of facial 
injuries therein.  

A March 1996 medical record of a private physician outlines 
treatment the veteran received due to injuries he sustained 
in an August 1993 automobile accident.  The record indicates 
that the veteran experienced a constant dull pain at the left 
cheek and middle part of his face.  It was noted that he was 
"continuing to experience a problem with post-traumatic 
atypical facial pain, and it is medically probable that the 
cause of the . . . pain is the direct trauma that occurred 
when he was struck at the left zygomatic arch during the 
automobile - Jeep accident . . . ."  

Additional VA outpatient records through May 2003 reveal 
treatment for numerous disorders, and include diagnoses of 
sinusitis and allergic rhinitis.  Also of record are copies 
of prescriptions written for the veteran for treatment of 
allergies and rhinitis.  The VA outpatient records contain no 
mention of facial injuries in service.  

Additional evidence submitted by the veteran includes a copy 
of an article found at an internet website that explains 
differences between allergic and non-allergenic rhinitis.  He 
submitted a copy of a newspaper review of the movie "We Were 
Soldiers," and a photocopy of a plaque memorializing his 
Vietnam service.  He also furnished photographs showing his 
living conditions in Vietnam.  Also submitted was a copy of a 
March 1995 "Decision on Appeal" of the Agent Orange 
Administration, upholding a claims administrator's 
determination that the veteran was not totally disabled and 
unable to work.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As is noted above, to establish service connection for a 
claimed disability, as a threshold requirement there must be 
evidence that such disability exists.  Regarding the claim of 
service connection for residuals of nasal injuries, including 
deviated septum and blockage, there is no competent (medical) 
evidence that the veteran currently has such disabilities due 
to injury in service.  Without a current diagnosis of such 
disability, service connection is not warranted.  While the 
veteran asserts that he first injured his nose in service 
(resulting in a deviated septum), and received postservice 
treatment for such injuries, such assertions are self-
serving, and by themselves insufficient to establish that the 
injuries actually occurred as described or that there is 
current residual disability from such injuries.  His 
assertion that he had a nasal disorder in service, but did 
not disclose that fact during the January 1966 examination 
for separation from service for fear that separation would be 
delayed is inconsistent with official contemporaneous 
records, and is not credible or probative.  In any event, 
even if he had sustained nasal injuries in service, the 
record is clearly absent any competent evidence that he has 
current residual disability.  The March 1994 notation by a VA 
registered nurse to the effect that the veteran "may need 
surgery for [a] deviated septum," appears to be a direct 
quotation of the veteran, as indicated by the nurse's use of 
quotation marks around the same exact phrase.  Such a 
notation is not a diagnosis by a medical professional, and is 
not probative as to whether there is a diagnosis of a 
deviated septum or nasal blockage.  As the veteran is a 
layperson, his own belief that various complaints or symptoms 
reflect that he has current disability due to injuries in 
service is not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The sole question before the Board is 
whether service connection may be granted in the absence of 
competent evidence of current disability.  There is no legal 
authority for that proposition, and the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regarding the claim of service connection for rhinitis, that 
the veteran was treated for an upper respiratory infection 
and a "sinus problem" during service is not in dispute.  
However, the medical evidence establishes that those two 
episodes of nasal/sinus problems were acute, and resolved 
before his separation from service.  Chronic rhinitis was not 
manifested in service.  The January 1966 examination for the 
veteran's separation from service was negative for complaints 
or diagnosis of rhinitis.  His assertion that he did not 
disclose that he had a nasal problem for fear that his 
separation would be delayed is inconsistent with official 
contemporaneous records, and is not credible or probative.  
Postservice medical records first show complaints and 
diagnosis of a nasal/sinus disorder in 1993, approximately 27 
years after service.  There is no competent evidence that 
relates any current rhinitis to service or to injury or the 
acute episodes of an upper respiratory infection and a 
"sinus problem" therein.  

The newspaper review of the movie "We Were Soldiers," and 
the photographs and the plaque relating to his service in 
Vietnam, merely depict and describe events that took place in 
Vietnam.  Other than the plaque with an informal photograph 
of the veteran during service, the evidence does not mention 
the veteran by name.  The website article explaining 
differences between allergies and non-allergenic rhinitis, 
and the "Decision on Appeal" of the Agent Orange 
Administration, are absent any information about the 
veteran's service, and do not support the contention that his 
rhinitis is related to service.  As noted above, the 
veteran's statements and contentions regarding a relationship 
between his rhinitis and service cannot by themselves 
establish this is so.  As a layperson, he is not competent to 
establish medical etiology by his own unsupported opinion.  
See Espiritu, supra.

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against these claims.  


ORDER

Service connection for residuals of nasal injuries, including 
a deviated nasal septum and nasal blockage, is denied.

Service connection for rhinitis is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



